Exhibit 10.3

 

SECOND AMENDMENT, dated as of June 13, 2008 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 11, 2007, as amended as of March 3, 2008 (as further
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among AGILENT TECHNOLOGIES, INC. (the “Company”), a Delaware
corporation, the LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

WHEREAS, the Lenders have agreed to extend credit to the Company under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement and the Lenders whose signatures appear below, constituting
at least the Required Lenders, are willing to amend the Credit Agreement on the
terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN (INCLUDING IN THE RECITAL HERETO) HAVE THE MEANINGS ASSIGNED TO THEM IN
THE CREDIT AGREEMENT.


 


SECTION 2.  AMENDMENT OF CERTAIN DEFINITIONS: SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED:


 


(A)  BY INSERTING THE FOLLOWING DEFINITION OF “ACCEPTABLE REPLACEMENT FACILITY”:


 


“ACCEPTABLE REPLACEMENT FACILITY” MEANS A SALE AND REPURCHASE TRANSACTION
GENERALLY COMPARABLE TO THAT PROVIDED FOR IN THE WORLD TRADE MASTER REPURCHASE
AGREEMENT (A) UNDER WHICH THE COMPANY OR A SUBSIDIARY WILL RECEIVE NET PROCEEDS
IN AN AMOUNT AT LEAST EQUAL TO THE PRINCIPAL OR FACE AMOUNT PAYABLE AS A RESULT
OF THE EXERCISE OF THE “PUT” UNDER THE WORLD TRADE MASTER REPURCHASE AGREEMENT,
(B) THE OBLIGATIONS OF THE COMPANY AND THE SUBSIDIARIES UNDER WHICH CONSTITUTE
REPURCHASE OBLIGATIONS AND (C)  UNDER THE TERMS OF WHICH NONE OF THE COMPANY OR
ANY SUBSIDIARY CAN BE REQUIRED (OTHER THAN AS A RESULT OF A BREACH, AN EVENT OF
DEFAULT, A CHANGE IN LAW OR A SIMILAR EVENT) TO REPURCHASE THE SECURITIES OR
OTHER ASSETS THAT ARE THE SUBJECT OF SUCH REPURCHASE OBLIGATIONS PRIOR TO
NOVEMBER 1, 2010.

 

--------------------------------------------------------------------------------


 


(B)  BY INSERTING THE FOLLOWING DEFINITION OF “REPLACEMENT FACILITY
REQUIREMENT”:

 


“REPLACEMENT FACILITY REQUIREMENT” MEANS THE REQUIREMENT THAT (A) DEFINITIVE
PRINCIPAL DOCUMENTATION ESTABLISHING AN ACCEPTABLE REPLACEMENT FACILITY SHALL
HAVE BEEN FULLY NEGOTIATED BY THE COMPANY, ONE OR MORE SUBSIDIARIES AND ONE OR
MORE COUNTERPARTIES AND SHALL HAVE BEEN EXECUTED BY EACH OF SUCH PERSONS AND
DEPOSITED UNDER AN ESCROW OR SIMILAR ARRANGEMENT THAT ENABLES THE COMPANY OR A
SUBSIDIARY, WITHOUT THE CONSENT OF ANY OTHER PERSON, TO CAUSE SUCH DOCUMENTATION
TO BECOME EFFECTIVE ON OR PRIOR TO JULY 16, 2008 (OR ANY LATER DATE TO WHICH THE
REPURCHASE DATE UNDER THE WORLD TRADE MASTER REPURCHASE AGREEMENT SHALL HAVE
BEEN EXTENDED AS PROVIDED IN CLAUSE (III) OF THE FINAL SENTENCE OF ARTICLE VII,
BUT IN ANY EVENT PRIOR TO NOVEMBER 16, 2008), (B) THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE OF A FINANCIAL OFFICER ATTACHING COPIES OF SUCH
DEFINITIVE DOCUMENTATION AND (C) THE COMPANY SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER CONFIRMING THAT ALL
CONDITIONS TO THE CLOSING OF THE TRANSACTIONS PROVIDED FOR IN SUCH DOCUMENTATION
(OTHER THAN THE ISSUANCE OF A CREDIT RATING, IF SUCH CERTIFICATE SHALL STATE
THAT SUCH RATING IS EXPECTED TO BE ISSUED BY SUCH CLOSING) HAVE BEEN SATISFIED
OR WILL BE SATISFIED ON OR PRIOR TO JULY 16, 2008 (OR ANY LATER DATE TO WHICH
THE REPURCHASE DATE UNDER THE WORLD TRADE MASTER REPURCHASE AGREEMENT SHALL HAVE
BEEN EXTENDED AS PROVIDED IN CLAUSE (III) OF THE FINAL SENTENCE OF ARTICLE VII,
BUT IN ANY EVENT PRIOR TO NOVEMBER 16, 2008), AND THAT THERE IS NO IMPEDIMENT TO
THE CLOSING OF SUCH TRANSACTIONS ON OR PRIOR TO JULY 16, 2008 (OR SUCH LATER
DATE).


 


(C)  BY CHANGING THE DEFINITION OF “REPURCHASE OBLIGATIONS” THEREIN TO READ AS
FOLLOWS:


 

“Repurchase Obligations” means, at any time, the sum of (a) the World Trade
Indebtedness at such time and (b) the aggregate amount of all other accrued,
absolute or contingent repurchase obligations (including repurchase obligations
that become due on a future date) of the Company and the Subsidiaries at such
time, in each case to the extent such amounts would be shown as liabilities on a
consolidated balance sheet of the Company as of such time prepared in accordance
with GAAP and in a manner consistent with the financial statements referred to
in Section 3.05.

 


(D)  BY CHANGING THE DEFINITION OF “REPURCHASE OBLIGATION RESTRICTED CASH”
THEREIN TO READ AS FOLLOWS:


 


“REPURCHASE OBLIGATION RESTRICTED CASH” MEANS, AT ANY TIME, THE AGGREGATE AMOUNT
OF CASH AND CASH EQUIVALENTS AND THE CURRENT MARKET VALUE OF SHORT-TERM
INVESTMENT SECURITIES (SUCH CASH AND CASH EQUIVALENTS AND INVESTMENT SECURITIES
BEING COLLECTIVELY CALLED “SPECIFIED ASSETS”) HELD AT

 

2

--------------------------------------------------------------------------------


 


SUCH TIME BY ONE OR MORE SUBSIDIARIES TO THE EXTENT SUCH AMOUNT WOULD BE SHOWN
AS RESTRICTED CASH ON A CONSOLIDATED BALANCE SHEET OF THE COMPANY AS OF SUCH
TIME PREPARED IN ACCORDANCE WITH GAAP AND IN A MANNER CONSISTENT WITH THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.05; PROVIDED THAT ANY PARTICULAR
SPECIFIED ASSETS SHALL BE COUNTED AS REPURCHASE OBLIGATION RESTRICTED CASH ONLY
TO THE EXTENT THAT (A) (I) THE SUBSIDIARY HOLDING SUCH SPECIFIED ASSETS SHALL
HAVE ISSUED SECURITIES THAT ARE SUBJECT TO A REPURCHASE OBLIGATION, (II) THE
AMOUNT OF SUCH SPECIFIED ASSETS SHALL NOT EXCEED THE AMOUNT OF SUCH REPURCHASE
OBLIGATION AND (III) UNDER THE TERMS OF THE REPURCHASE OBLIGATION NONE OF THE
COMPANY OR ANY SUBSIDIARY CAN BE REQUIRED (OTHER THAN AS A RESULT OF A BREACH,
AN EVENT OF DEFAULT, A CHANGE IN LAW OR A SIMILAR EVENT) TO REPURCHASE THE
SECURITIES OR OTHER ASSETS THAT ARE THE SUBJECT OF SUCH REPURCHASE OBLIGATION
PRIOR TO NOVEMBER 1, 2010 (IT BEING AGREED, HOWEVER, THAT THE WORLD TRADE
RESTRICTED CASH MAY AT ALL TIMES CONSTITUTE REPURCHASE OBLIGATION RESTRICTED
CASH NOTWITHSTANDING THAT THE REQUIREMENTS OF THIS CLAUSE (III) ARE NOT
SATISFIED WITH RESPECT THERETO), (B) SUCH SUBSIDIARY IS NOT ENGAGED IN ANY
BUSINESS OR BUSINESS ACTIVITIES OTHER THAN THE HOLDING OF SUCH SPECIFIED ASSETS,
OF INVESTMENTS IN ITS OWN SUBSIDIARIES AND OF DIVIDENDS, DISTRIBUTIONS OR OTHER
PAYMENTS RECEIVED FROM SUCH SUBSIDIARIES AND THE INCURRENCE OF INDEBTEDNESS
REFERRED TO IN CLAUSE (C) BELOW, (C) SUCH SUBSIDIARY IS NOT AN OBLIGOR
(INCLUDING UNDER ANY GUARANTEE OR SIMILAR ARRANGEMENT) WITH RESPECT TO ANY
INDEBTEDNESS OTHER THAN (I) SUCH REPURCHASE OBLIGATION AND (II) INDEBTEDNESS
OWED TO ITS OWN SUBSIDIARIES, THE HOLDERS OF WHICH HAVE NO RECOURSE TO, AND HAVE
EXPRESSLY AGREED TO ASSERT NO CLAIMS AGAINST, ANY SPECIFIED ASSETS CONSTITUTING
REPURCHASE OBLIGATION RESTRICTED CASH, (D) SUCH SPECIFIED ASSETS ARE HELD IN AN
ACCOUNT CONTROLLED BY THE HOLDER OR HOLDERS OF SUCH REPURCHASE OBLIGATION OR ITS
OR THEIR REPRESENTATIVE AND ARE SUBJECT TO CONTRACTUAL RESTRICTIONS PROHIBITING
THE TRANSFER OR DISPOSITION THEREOF WITHOUT THE CONSENT OF THE HOLDER OR HOLDERS
OF SUCH REPURCHASE OBLIGATION OR ITS OR THEIR REPRESENTATIVE, OTHER THAN TO
SATISFY SUCH REPURCHASE OBLIGATION AND (E) SUCH SUBSIDIARY AND THE PERSONS
DIRECTLY OR INDIRECTLY OWNING ITS EQUITY INTERESTS ARE NOT SUBJECT TO ANY LEGAL
OR CONTRACTUAL RESTRICTIONS (OTHER THAN ANY RESTRICTION REFERRED TO IN THE
PRECEDING CLAUSE (D)) THAT WOULD PREVENT SUCH SPECIFIED ASSETS FROM BEING
REMITTED THROUGH A DIVIDEND OR SERIES OF DIVIDENDS TO THE COMPANY.


 


SECTION 3.  AMENDMENT OF ARTICLE VII. THE LAST SENTENCE OF ARTICLE VII OF THE
CREDIT AGREEMENT IS AMENDED TO READ AS FOLLOWS:


 

Notwithstanding anything in paragraph (g) of this Article VII,  (i) the exercise
of the “put” under the World Trade Master Repurchase Agreement will not
constitute an Event of Default or a Default prior to July 11, 2008 (at which
time an Event of Default shall be deemed to have occurred except as otherwise
provided in either of the following clauses (ii) and (iii)); (ii) if, on or
prior to July 11, 2008 (or the date three Business Days prior to any later date
to which the repurchase date under the World Trade Master

 

3

--------------------------------------------------------------------------------


 

Repurchase Agreement shall have been extended as provided in the following
clause (iii), but in any event by the date three Business Days prior to
November 16, 2008), the Company shall have satisfied the Replacement Facility
Requirement, the exercise of the “put” under the World Trade Master Repurchase
Agreement will not constitute an Event of Default or a Default unless and until
the Company or a Subsidiary shall be required to repurchase the securities or
other assets that are the subject of the “put” under the World Trade Master
Repurchase Agreement (at which time an Event of Default shall be deemed to have
occurred unless such repurchase obligation shall be satisfied in full with
proceeds received under an Acceptable Replacement Facility); and (iii) if, on or
prior to July 11, 2008, the repurchase date under the World Trade Master
Repurchase Agreement shall have been extended beyond July 16, 2008 (or
definitive agreements providing for such extension have been executed), the
exercise of the “put” under the World Trade Master Repurchase Agreement will not
constitute an Event of Default or a Default unless and until the earlier of
(A) the date on which the Company or a Subsidiary shall be required to
repurchase the securities or other assets that are subject of such put within a
period of fewer than three Business Days and (B) November 16, 2008 (at which
earlier date an Event of Default shall be deemed to have occurred).

 


SECTION 4.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO AND AGREES WITH EACH LENDER AND THE ADMINISTRATIVE
AGENT THAT:


 

(a)  The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the Second
Amendment Effective Date (as defined below) and after giving effect to this
Amendment, with the same effect as if made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct as of such earlier date.

 

(b)  As of the Second Amendment Effective Date, after giving effect to this
Amendment, no Default or Event of Default will have occurred and be continuing.

 

4

--------------------------------------------------------------------------------



 


SECTION 5.  EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE
(THE “SECOND AMENDMENT EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED DULY EXECUTED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR
THE AUTHORIZED SIGNATURES OF THE COMPANY AND LENDERS CONSTITUTING AT LEAST THE
REQUIRED LENDERS.


 


SECTION 6.  CREDIT AGREEMENT.  EXCEPT AS SPECIFICALLY STATED HEREIN, THE CREDIT
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS THEREOF.  AS USED THEREIN, THE TERMS “AGREEMENT”, “HEREIN”,
“HEREUNDER”, “HERETO”, “HEREOF” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS THE
CONTEXT OTHERWISE REQUIRES, REFER TO THE CREDIT AGREEMENT AS MODIFIED HEREBY.


 


SECTION 7.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 8.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE A
SINGLE INSTRUMENT. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


SECTION 9.  EXPENSES.  THE COMPANY AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS AMENDMENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE &
MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT, AS WELL AS ALL OTHER
OUT-OF-POCKET EXPENSES IN CONNECTION WITH THE CREDIT AGREEMENT THAT HAVE NOT YET
BEEN REIMBURSED.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the date first above
written.

 

 

 

AGILENT TECHNOLOGIES, INC.,

 

 

 

by:

 

 

  /s/ Hilliard C. Terry, III

 

 

  Name:  Hilliard C. Terry, III

 

 

  Title:  Vice President, Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
INDIVIDUALLY AND AS ADMINISTRATIVE
AGENT,

 

 

 

by:

 

 

 

 

  /s/ Ann B. Kerns

 

 

  Name:  Ann B. Kerns

 

 

  Title:  Vice President

 

6

--------------------------------------------------------------------------------


 

To approve the Second Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

Name of Institution:

 

CREDIT SUISSE, Cayman Islands Branch

 

 

 

 

 

  by:

/s/ Rianka Mohan

 

 

Name:  Rianka Mohan

 

 

Title:  Vice President

 

 

 

 

 

 

 

  by:

/s/ Nupur Kumar

 

 

Name:  Nupur Kumar

 

 

Title:  Associate

 

 

7

--------------------------------------------------------------------------------


 

To approve the Second Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

Name of Institution:

 

BANK OF AMERICA N.A.

 

 

 

 

 

  by:

/s/ Fred L. Thorne

 

 

Name:  Fred L. Thorne

 

 

Title:  Managing Director

 

 

 

 

 

 

 

  by:

 

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

To approve the Second Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

Name of Institution:

 

CITIBANK, N.A.

 

 

 

 

 

  by:

/s/ James M. Walsh

 

 

Name:  James M. Walsh

 

 

Title:  Managing Director

 

 

 

 

 

 

 

  by:

 

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

To approve the Second Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

Name of Institution:

 

STANDARD CHARTERED BANK

 

 

 

 

 

  by:

/s/ Frieda Youlios

 

 

Name:  Frieda Youlios

 

 

Title:  Associate Director

 

 

 

 

 

 

 

  by:

/s/ Robert K. Reddington

 

 

Name:  Robert K. Reddington

 

 

Title:  AVP/Credit Documentation

 

 

Credit Risk Control

 

 

Standard Chartered Bank N.Y.

 

 

10

--------------------------------------------------------------------------------